Citation Nr: 1534727	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-49 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches, to include as secondary to sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1988 to September 1988 and October 1990 to May 1991, with service in Southwest Asia from November 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

The Veteran requested a hearing before the Board on his December 2010 VA Form 9.  However, in a subsequent communication received in December 2014, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2014).

The issues of entitlement to service connection for sleep apnea and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed right knee degenerative joint disease had its onset during his active service.


CONCLUSION OF LAW

Right knee degenerative joint disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is being granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Initially, the Board notes that the Veteran has been diagnosed with degenerative joint disease of the right knee.  Under 38 C.F.R. § 3.303(b), an alternative method for establishing service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is applicable for right knee arthritis.

The Veteran's written correspondence to VA consistently reports the onset of his right knee pain in service.  This was corroborated by his reports to his various treating providers, as well as the August 2010 VA examiner.  Despite this evidence, the August 2010 VA examiner concluded that the Veteran's right knee arthritis was not related to service as there were no documented complaints of right knee pain until 2006. 

The Veteran is competent to offer a description of symptoms, such as knee pain, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran has provided competent lay evidence of right knee pain beginning in and since service.  Moreover, there is no evidence of record to overtly contradict the Veteran's reports of right knee pain since service, such as a denial of such continuous symptoms or affirmation of a later date of onset.  

Therefore, the Board finds that the Veteran has a current diagnosis of right knee arthritis; that he has reported a continuity of symptomatology since service; and that there is no convincing evidence to contradict the Veteran's reports of right knee pain since service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right knee degenerative joint disease is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right knee degenerative joint disease is granted.


REMAND

The Veteran was afforded a VA examination to address his sleep apnea in August 2010.  The examiner concluded that his sleep apnea was not related to service because there were no documented symptoms in service or prior to 2007.  However, the examiner failed to address the Veteran's lay statements of loud snoring while in service.  Further, the Veteran argued in an October 2014 statement that his sleep apnea was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  The examiner did not address this theory of entitlement.  In light of these deficiencies, the August 2010 VA examiner's opinion is not adequate to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the Veteran's headache claim, the remand of the sleep apnea claim may affect the resolution of this claim.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the sleep apnea claim, and then readjudicate the headache claim.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the August 2010 VA examiner for an addendum opinion.  If the August 2010 examiner is unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the Veteran's lay statements regarding snoring in service.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated (made worse) by his military service or by his service-connected PTSD.  The examiner must specifically address the Veteran's contentions of continuous symptoms since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim for service connection for sleep apnea should be readjudicated.  Thereafter, the claim for service connection for headaches, to include as an undiagnosed illness, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


